Citation Nr: 1521642	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan guaranty benefits.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from June 10, 1982 to June 5, 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 determination by the Department of Veterans Affairs (VA) Loan Center in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was denied entitlement to a home loan guarantee certificate because he had four days less than the required two years of active service.  See 38 U.S.C.A. § 5303A (West 2014).  The Veteran has submitted evidence showing he was issued such a certificate for a home purchase in 1992.  

The Veteran's DD 214 indicates that the separation authority was Air Force Regulation 39-10 (AFR 39-10), Separation Upon Expiration of Term of Service, for Convenience of Government, Minority, Dependency and Hardship; January 3, 1977.  If the Veteran was discharged for the convenience of the government-he could be eligible for home loan guarantee upon completion of only 20 months of service.  38 U.S.C.A. §§ 3101, 5303 (West 2014).  There are no other records in the file pertaining to the circumstances of the Veteran's discharge.  

Information surrounding the previous grant of a home loan guarantee certificate is also not of record, but would be relevant.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records, including his enlistment contract; and the circumstances of his discharge from service.  

2.  Ask the Veteran to provide an explanation of the circumstances surrounding his discharge from service, including the reasons for the discharge, and to submit any records in his possession.

3.  Ask the Veteran to furnish any documentation in his possession associated with his August 1992 VA Certificate of Eligibility, including any loan documentation, as well as any other evidence which may provide further information concerning the original Certificate of Eligibility.  

4.  Obtain the following:  

(a)  The appellant's complete August 1992/June 1993 VA home loan guaranty folder, to include any Certificate of Eligibility and/or Loan Guarantee Certificate as well as any other documentation, associated with the appellant's loan guaranty application, and loan underwriting approval.  

(b)  Written confirmation by the Waco RO loan guaranty divisions as to whether or not that loan guaranty division requested information from any RO benefits service center as to the appellant's service-connected disability status or any other associated documentation between 1992 and 1993.  

5.  Ask the VA Loan Guaranty Program Office to provide the following:  

The appellant's complete August 1992/June 1993 VA home loan guaranty folder, to include any Certificate of Eligibility and/or Loan Guarantee Certificate as well as any other documentation, associated with the appellant's loan guaranty application, and loan underwriting approval.  All correspondence must be incorporated into the claims folder. 

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC). 

The case should be returned to the Board, if in order, for further appellate review.  No action is required of the appellant until he is so informed.  The Board intimates no opinion as to the ultimate determination warranted in this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




